Case 7:20-cv-00875-KMK Document 6-2 Filed 06/22/20 Page 1 of 42




                  EXHIBIT B
2/6/2020                                            20191230-TOS
                        Case 7:20-cv-00875-KMK Document          (2).html 06/22/20 Page 2 of 42
                                                         6-2 Filed



Grindr Terms and Conditions of Service

Welcome to Grindr LLC’s (“Grindr”, “We”, “Us”, “Our”) mobile device software application
(the “Grindr Software”), website, and any other mobile or web services or applications
owned, controlled, or oﬀered by Grindr now or in the future (collectively, the “Grindr
Services”). For clarity, any reference herein to “Grindr Services” includes the “Grindr
Software.” Users who access, download, use, purchase and/or subscribe to the Grindr
Services (collectively or individually “You” or “Your” or “User” or “Users”) must do so under
the following Terms and Conditions of Service (this “Agreement”).

THIS AGREEMENT CONSTITUTES A LEGALLY BINDING AGREEMENT BETWEEN YOU
AND GRINDR. BEFORE USING ANY GRINDR SERVICES, PLEASE READ IT CAREFULLY.
BY ACCESSING, DOWNLOADING, USING, PURCHASING AND/OR SUBSCRIBING TO THE
GRINDR SERVICES, YOU ACKNOWLEDGE THAT YOU HAVE READ, UNDERSTOOD, AND
AGREE TO BE BOUND BY THE TERMS OF THIS AGREEMENT. IF YOU DO NOT AGREE
TO THIS AGREEMENT, THEN PLEASE CEASE USING THE GRINDR SERVICES
IMMEDIATELY.

SECTION 21 OF THIS AGREEMENT CONTAINS PROVISIONS THAT GOVERN HOW
DISPUTES BETWEEN YOU AND US ARE RESOLVED. IN PARTICULAR, THE ARBITRATION
AGREEMENT IN THAT SECTION WILL, WITH LIMITED EXCEPTIONS, REQUIRE DISPUTES
BETWEEN YOU AND US TO BE SUBMITTED TO BINDING AND FINAL ARBITRATION,
UNLESS YOU OPT OUT. IN ADDITION: (1) YOU WILL ONLY BE PERMITTED TO PURSUE
CLAIMS AGAINST US ON AN INDIVIDUAL BASIS, AND NOT IN ANY CLASS OR
REPRESENTATIVE PROCEEDING; AND (2) YOU ARE WAIVING YOUR RIGHT TO SEEK
RELIEF IN A COURT OF LAW AND TO HAVE A JURY TRIAL ON YOUR CLAIMS. PLEASE
SEE SECTION 21 FOR MORE INFORMATION REGARDING THIS ARBITRATION
AGREEMENT, THE POSSIBLE EFFECTS OF THIS ARBITRATION AGREEMENT, AND HOW
TO OPT OUT OF THE ARBITRATION AGREEMENT.

IF YOU ARE A RESIDENT OF THE EUROPEAN UNION, UNITED KINGDOM, OR CERTAIN
OTHER COUNTRIES OUTSIDE THE UNITED STATES, PLEASE REFER TO THE SPECIAL
TERMS FOR INTERNATIONAL USERS (“SPECIAL TERMS”). IF YOU ARE A RESIDENT OF
ANY OF THE COUNTRIES NOTED IN THE SPECIAL TERMS, YOU MAY HAVE ADDITIONAL
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                               1/41
2/6/2020                                            20191230-TOS
                        Case 7:20-cv-00875-KMK Document          (2).html 06/22/20 Page 3 of 42
                                                         6-2 Filed
RIGHTS OR CERTAIN PARTS OF THIS AGREEMENT, SUCH AS THE ARBITRATION
AGREEMENT, MAY NOT APPLY TO YOU.

We recommend that you save a copy of this Agreement for your records. You may receive a
copy of this Agreement by emailing Us at: help@grindr.com, Subject: Terms of Service
Agreement.

           1. AGE RESTRICTIONS AND SAFETY.

                    1. NO USE BY UNDERAGE PERSONS. NO PERSONS UNDER THE AGE OF
                    EIGHTEEN (18) YEARS (OR TWENTY-ONE (21) YEARS IN PLACES WHERE
                    EIGHTEEN (18) YEARS IS NOT THE AGE OF MAJORITY) MAY DIRECTLY OR
                    INDIRECTLY VIEW, POSSESS OR OTHERWISE USE THE GRINDR SERVICES.

                    2. YOU MUST BE A LEGAL ADULT. YOU HEREBY REPRESENT AND
                    WARRANT THAT YOU ARE CURRENTLY EIGHTEEN (18) YEARS OF AGE OR
                    OVER (OR TWENTY-ONE (21) YEARS IN PLACES WHERE EIGHTEEN (18)
                    YEARS IS NOT THE AGE OF MAJORITY) AND YOU ARE CAPABLE OF
                    LAWFULLY ENTERING INTO AND PERFORMING ALL THE OBLIGATIONS SET
                    FORTH IN THIS AGREEMENT.

                    3. SAFETY. GRINDR IS NOT RESPONSIBLE FOR YOUR USE OF THE GRINDR
                    SERVICES OR FOR THE ACTIONS OF OTHER USERS WITH WHOM YOU MAY
                    EXCHANGE INFORMATION OR HAVE CONTACT. GRINDR DOES NOT
                    CONDUCT CRIMINAL OR OTHER BACKGROUND SCREENINGS OF ITS
                    USERS. GRINDR DOES NOT VERIFY THE INFORMATION PROVIDED BY
                    USERS WITH RESPECT TO USERS’ IDENTITY, HEALTH, PHYSICAL
                    CONDITION, OR OTHERWISE. GRINDR ALSO IS NOT RESPONSIBLE FOR
                    ACTIVITIES OR LEGAL CONSEQUENCES OF YOUR USE IN LOCATIONS
                    WHICH MAY ATTEMPT TO CRIMINALIZE OR LIMIT YOUR PERSONAL
                    INTERACTIONS. YOU MUST MAKE YOUR OWN INFORMED DECISIONS
                    ABOUT USE OF THE APPLICATION IN YOUR LOCATION AND ASSESS ANY
                    POTENTIAL ADVERSE CONSEQUENCES.

           2. WARNING: IMPORTANT DISCLAIMER ABOUT LOCATION DATA. THE GRINDR
           SERVICES ARE INTENDED ONLY AS PERSONAL, LOCATION-BASED SERVICES
           FOR INDIVIDUAL USE AND SHOULD NOT BE USED OR RELIED ON AS AN
           EMERGENCY LOCATOR SYSTEM, USED WHILE DRIVING OR OPERATING
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                               2/41
2/6/2020                                            20191230-TOS
                        Case 7:20-cv-00875-KMK Document          (2).html 06/22/20 Page 4 of 42
                                                         6-2 Filed
           VEHICLES, OR USED IN CONNECTION WITH ANY HAZARDOUS ENVIRONMENTS
           REQUIRING FAIL-SAFE PERFORMANCE, OR ANY OTHER APPLICATION IN WHICH
           THE FAILURE OR INACCURACY OF THAT APPLICATION OR THE GRINDR
           SERVICES COULD LEAD DIRECTLY TO DEATH, PERSONAL INJURY, OR SEVERE
           PHYSICAL OR PROPERTY DAMAGE. GRINDR IS NOT SUITED OR INTENDED FOR
           FAMILY FINDING PURPOSES, FLEET TRACKING, OR ANY OTHER TYPE OF
           BUSINESS OR ENTERPRISE USE. OTHER PRODUCTS EXIST TODAY THAT MAY BE
           USED SPECIFICALLY FOR THESE PURPOSES.

           3. INTERNATIONAL USERS.

                    1. Use Outside the United States of America. The Grindr Services are controlled
                    and oﬀered by Grindr from the United States of America and, regardless of Your
                    place of residence, Your use of them is governed by the law of the State of
                    California, USA. Grindr makes no representations that the Grindr Services are
                    appropriate for use in other locations or are legal in all jurisdictions. Those who
                    access or use the Grindr Services from other locations do so at their own risk
                    and are responsible for compliance with local law. You consent to the transfer
                    and processing of Your data in the United States of America and any other
                    jurisdiction throughout the world. Please see our Privacy Policy for more
                    information on how we collect, use and transfer your data.

                    2. Special Terms. If You are a resident of certain countries, including those in
                    the European Union and United Kingdom, You may have additional rights or
                    certain parts of this Agreement may not apply to You if required by the law of
                    Your jurisdiction. Please refer to the Special Terms for International Users for
                    further detail.

                    3. English Language. Grindr may provide translations of this Agreement and
                    local-language versions of the Grindr Services for the convenience and
                    enjoyment of its international users. This Agreement was written in English and
                    to the extent the translated version of this Agreement is inconsistent with the
                    English version, the English version will control. Similarly, Grindr reserves the
                    right to correct translation errors and similar issues occasioned by the oﬀering
                    of local language versions of this Agreement and the Grindr Services.

           4. YOUR ACCOUNT REGISTRATION; YOUR ACCOUNT USE.

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                     3/41
2/6/2020                                            20191230-TOS
                        Case 7:20-cv-00875-KMK Document          (2).html 06/22/20 Page 5 of 42
                                                         6-2 Filed
                    1. Your Account Registration. If You create an account on any of the Grindr
                    Services (a “User Account”) and submit information to Us, You must ensure that
                    such information is accurate. You must promptly update such information if it
                    changes.

                    2. Accounts are for Your Use Only. You may not use anyone else’s account at
                    any time. You may not buy, sell, rent, or lease access to Your User Account or
                    Your username without Our written permission. You will not share or otherwise
                    transfer Your User Account or credentials.

                    3. Security of Your Account. You are entirely responsible for maintaining the
                    conﬁdentiality of Your password and account. You are entirely responsible for
                    any and all activities that occur under Your account. You agree to notify Grindr
                    immediately of any unauthorized use of Your account or any other breach of
                    security. We will not be liable for any loss, damages, liability, expenses or
                    attorneys’ fees that You may incur as a result of someone else using Your
                    password or account, either with or without Your knowledge.

                    4. We Have No Obligation to Retain a Record of Your Account. Grindr has no
                    obligation to retain a record of Your account or any data or information that You
                    may have stored for Your convenience by means of Your account or the Grindr
                    Services. The Grindr Services are not intended for data storage. You are solely
                    responsible for backing up your data (e.g., separately saving the contact
                    information of individuals you meet through the Grindr Services).

           5. PRIVACY POLICY. Our collection, use, and sharing of personal and other
           information about You is subject to Our Privacy Policy. You consent to the collection,
           retention, use, and sharing of this information as set forth in Our Privacy Policy.

           6. SERVICE MODIFICATIONS. We reserve the right, at Our discretion, to modify,
           add, or discontinue the Grindr Services or any portion thereof, at any time, for any
           reason, and without liability to You except as provided in this Section 6. However, We
           reserve the right to make such modiﬁcations, additions, or discontinuances without
           such notice if needed to comply with law, protect or enforce legal rights, or otherwise
           to address or prevent an emergency. If We make material changes to the Premium
           Services that: (a) reduce the functionality available to You on such Premium Service
           and (b) are mandatory (i.e., do not require You to update the Grindr Software to
           become eﬀective); You may terminate Your account accordingly within ten (10) days of
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                    4/41
2/6/2020                                            20191230-TOS
                        Case 7:20-cv-00875-KMK Document          (2).html 06/22/20 Page 6 of 42
                                                         6-2 Filed
           such modiﬁcations (as provided in Section 11.2) and receive a pro-rata refund for any
           amounts pre-paid, but unused for such Premium Services. We reserve the right at any
           time to charge fees for access to all or portions of the Grindr Services and change any
           such pricing at any time provided that any changes will not aﬀect the fees for any
           Premium Services that You have already paid for.

           7. OUR OWNERSHIP; OUR PROPRIETARY RIGHTS. The Grindr Services are
           owned and operated by Grindr. The Grindr Services, content, visual interfaces,
           information, graphics, design, compilation, computer code, products, software,
           services, including the mobile device applications, and all other elements of the Grindr
           Services (collectively, the “Materials”) are protected by United States copyright, trade
           dress, patent, and trademark laws, international laws and conventions, and all other
           relevant intellectual property and proprietary rights, and applicable laws. All Materials
           contained in the Grindr Services are the property of Grindr or its subsidiaries or
           aﬃliated companies and/or third-party licensors. All trademarks, service marks, and
           trade names displayed on the Grindr Services are proprietary to Grindr or its aﬃliates
           and/or third-party licensors. Except as expressly authorized by Grindr under this
           Agreement, You agree not to sell, license, distribute, copy, modify, publicly perform or
           display, transmit, publish, edit, adapt, create derivative works from, or otherwise use
           the Materials.

           8. GUIDELINES OF YOUR USE; USAGE RULES; PROHIBITED CONDUCT & USES.

                    1. GRINDR’S USER PROFILE GUIDELINES, located at
                    http://www.grindr.com/community-guidelines/ (the “Guidelines”), as amended
                    from time to time, are hereby incorporated into this Agreement by reference.
                    Please read the Guidelines carefully before using the Grindr Services.

                    2. WE MAY DELETE YOUR SUBMISSIONS AND WE MAY BAN YOUR
                    ACCOUNT. Grindr may require that You delete, or Grindr may delete, any User
                    Content (as deﬁned below) at any time for any reason, or no reason whatsoever.
                    Any violation of the Guidelines or this Agreement by Your User Content, as
                    determined by Grindr, may result in Your User Account being banned and may
                    lead to the termination of Your access to the Grindr Services.

                    3. YOU UNDERSTAND AND HEREBY ACKNOWLEDGE AND AGREE TO THE
                    FOLLOWING TERMS REGARDING PROHIBITED CONDUCT AND USES
                    LISTED BELOW:
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                5/41
2/6/2020                                            20191230-TOS
                        Case 7:20-cv-00875-KMK Document          (2).html 06/22/20 Page 7 of 42
                                                         6-2 Filed
                               1. You will NOT use the Grindr Services or any information displayed
                               within the Grindr Services to “stalk,” harass, abuse, defame, threaten or
                               defraud other Users; violate the privacy or other rights of Users; or collect,
                               attempt to collect, store, or disclose without permission the location or
                               personal information about other Users;

                               2. You will NOT include oﬀensive or pornographic materials, or materials
                               that are harmful in Your Grindr Services personal proﬁle page;

                               3. You will NOT use the Grindr Services for any commercial or non-private
                               use, such as the sale or advertisement of goods or services, and You will
                               use the Grindr Services for personal, non-commercial use only in the
                               manner and for the purposes that We intend;

                               4. You will NOT use the Grindr Services for the commission or
                               encouragement of any illegal purpose, or in violation of any local, state,
                               national, or international law, including laws governing criminal acts,
                               prohibited or controlled substances, intellectual property and other
                               proprietary rights, data protection and privacy, and import or export
                               control;

                               5. You will NOT include material on Your personal proﬁle page which
                               contains video, audio, photographs, or images of any person under the
                               age of eighteen (18) at all or any person over the age of eighteen (18)
                               without his or her express permission;

                               6. You will NOT make unsolicited oﬀers, advertisements, proposals, or
                               send junk mail to other Users of the Grindr Services. This includes
                               unsolicited advertising, promotional materials or other solicitation material,
                               bulk mailing of commercial advertising, chain mail, informational
                               announcements, charity requests, and petitions for signatures, surveying
                               or requests to participate in surveys or studies;

                               7. You will NOT impersonate any person or entity, falsely claim an
                               aﬃliation with any person or entity, or access the Grindr User Accounts of
                               other Users;

                               8. You will NOT misrepresent the source, identity or content of information
                               transmitted via the Grindr Services;

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                         6/41
2/6/2020                                            20191230-TOS
                        Case 7:20-cv-00875-KMK Document          (2).html 06/22/20 Page 8 of 42
                                                         6-2 Filed
                               9. You will NOT display the Grindr application or proﬁle data on any
                               external display or monitor or in any public setting;

                               10. You will NOT remove, circumvent, disable, damage or otherwise
                               interfere with security-related features of the Grindr Services, features that
                               prevent or restrict use or copying of any content accessible through the
                               Grindr Services, or features that enforce limitations on use of the Grindr
                               Services;

                               11. You will NOT intentionally interfere with or damage operation of the
                               Grindr Services or any User’s enjoyment of them, by any means, including
                               uploading or otherwise disseminating viruses, worms, or other malicious
                               code;

                               12. You will NOT post, store, send, transmit, or disseminate any
                               information or material which a reasonable person could deem to be
                               objectionable, defamatory, libelous, oﬀensive, obscene, indecent,
                               pornographic, harassing, threatening, embarrassing, distressing, vulgar,
                               hateful, racially or ethnically or otherwise oﬀensive to any group or
                               individual, intentionally misleading, false, or otherwise inappropriate,
                               regardless of whether this material or its dissemination is unlawful;

                               13. You will NOT post, store, send, transmit, or disseminate any
                               information or material which infringes any patents, trademarks, trade
                               secrets, copyrights, or any other rights of any person;

                               14. You will NOT use the Grindr Services with any products, systems, or
                               applications installed or otherwise connected to or in communication with
                               vehicles, or otherwise capable of vehicle navigation, positioning, dispatch,
                               real time route guidance, ﬂeet management, or similar applications;

                               15. You will NOT use the Grindr Services in connection with hazardous
                               environments requiring fail-safe performance or any application in which
                               the failure or inaccuracy of that application or the Grindr Services could
                               lead to death, personal injury, or physical or property damage;

                               16. You will NOT attempt to gain unauthorized access to the Grindr
                               Services, or any part of it, other accounts, computer systems or networks
                               connected to the Grindr Services, or any part of it, through hacking,

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                         7/41
2/6/2020                                            20191230-TOS
                        Case 7:20-cv-00875-KMK Document          (2).html 06/22/20 Page 9 of 42
                                                         6-2 Filed
                               password mining or any other means, or interfere or attempt to interfere
                               with the proper working of the Grindr Services or any activities conducted
                               on the Grindr Service;

                               17. You will NOT probe, scan, or test the vulnerability of the Grindr
                               Services or any system or network; use any robot, spider, scraper or other
                               automated means to access the Grindr Services for any purpose without
                               Our express written permission; bypass Our robot exclusion headers or
                               other measures that We may use to prevent or restrict access to the
                               Grindr Services; modify the Grindr Services in any manner or form; use or
                               develop any application or other product that interacts with the Grindr
                               Services or provides access to other Users’ content or information without
                               Our written permission; or use modiﬁed versions of the Grindr Services,
                               including for the purpose of obtaining unauthorized access to the Grindr
                               Services; and

                               18. You will NOT interfere with anyone’s ability to use or enjoy the Grindr
                               Service, or aid or encourage any activity prohibited by this Agreement.

           9. PREMIUM SERVICES; PURCHASES.

                    1. Premium Services. Certain Services, such as Grindr Xtra or Grindr Unlimited,
                    may be available only through creation of a User Account and payment of a fee
                    (“Premium Services”). Through such accounts, You will have access to such
                    Premium Services for a ﬁxed term, which will automatically renew. The term,
                    renewal period, and the total cost of each Premium Services oﬀering will be
                    provided within the Grindr Services or otherwise where the Premium Services
                    are oﬀered.

                    2. PREMIUM SERVICES AUTOMATICALLY RENEW. PREMIUM SERVICES
                    AUTOMATICALLY RENEW CONTINUOUSLY AT THE END OF YOUR
                    SUBSCRIPTION PERIOD, AND YOUR PAYMENT METHOD WILL BE CHARGED
                    THE THEN-CURRENT RENEWAL PRICE (PLUS APPLICABLE TAXES)
                    AUTOMATICALLY, WITHOUT ANY ADDITIONAL ACTION BY YOU. YOU
                    ACKNOWLEDGE AND AGREE THAT THE PREMIUM SERVICES
                    AUTOMATICALLY RENEW UNLESS YOU CANCEL THEM OR WE SUSPEND
                    OR TERMINATE THEM IN ACCORDANCE WITH THIS AGREEMENT.


ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                          8/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 10 of 42
                                                        6-2 Filed
                    3. CANCELLATION POLICY. YOU MAY CANCEL YOUR PREMIUM SERVICES
                    AT ANY TIME, SUBJECT TO THE TERMS OF THIS AGREEMENT. IN ORDER TO
                    CANCEL, YOU MUST FOLLOW THE INSTRUCTIONS GIVEN IN THE GRINDR
                    SERVICES. THERE ARE NO CANCELLATION FEES. INSTRUCTIONS FOR
                    CANCELLING PREMIUM SERVICES MAY BE OBTAINED BY EMAIL REQUEST
                    TO help@grindr.com.

                    4. Trial Premiums. Access to Grindr Premium Services may from time to time be
                    made available on a time-limited free trial basis (a “Trial” or “Trial Premiums”).
                    Please note that this Agreement also applies to any Trial. You may be asked to
                    provide Your credit or debit card information when registering for a Trial. In such
                    event, Your credit or debit card will only be charged if You do not cancel Your
                    Trial before the end of the Trial period. If We ask for Your credit or debit card
                    information and You do not aﬃrmatively cancel before the end of the Trial, then
                    Your Trial may be converted into a paid subscription and Your credit or debit
                    card may be charged the subscription fee in eﬀect at the time Your Trial ﬁrst
                    began. Trial Premiums are not available to former Users of Premium Services or
                    Users who have previously received a free trial and cancelled it prior to paying
                    for Premium Services.

                    5. Purchases. We reserve the right to correct errors (whether by changing
                    information on the Grindr Services or by informing You of the error and giving
                    You an opportunity to cancel Your order) or to update information at any time
                    without notice. We may grant or deny cancellation requests for individual orders
                    in Our sole and absolute discretion. All sales are ﬁnal.

                    6. Promo Codes. Grindr may, from time to time in its sole discretion, oﬀer
                    certain promotional codes for discounts. Promotional codes are non-
                    transferable and are not redeemable for cash, credit, or toward previous
                    purchases. There is no cash alternative. Furthermore, promotional codes cannot
                    be used in conjunction with any other oﬀer or promotional discount, and must
                    be redeemed by the date published, if provided. Lost promotional codes cannot
                    be replaced. Limit one promotional code per customer. Promotional codes are
                    void where prohibited. Any promotional program may be terminated or modiﬁed
                    by Grindr at any time in Our sole discretion.



ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                      9/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 11 of 42
                                                        6-2 Filed
                    7. Payments Are Non-Refundable. Unless expressly provided otherwise in this
                    Agreement (including Section 24 where You are a resident in certain states in the
                    United States and the Special Terms where You are a resident of certain
                    countries), any and all payments made to Grindr are ﬁnal and all charges are
                    nonrefundable. Cancellations are eﬀective the following billing period in which
                    payment is due, except as otherwise expressly provided in this Agreement.

                    8. Taxes. Unless speciﬁed otherwise at the time of purchase, all payments to
                    Grindr are exclusive of all taxes, levies, or duties imposed by taxing authorities,
                    and You are responsible for payment of all such taxes, levies, or duties.

           10. YOUR USAGE.

                    1. You acknowledge that some of the Grindr Services may only be accessed by
                    downloading the Grindr Software to a mobile device. You will not have the
                    opportunity to view Your User Content (including chat) unless You have
                    downloaded the Grindr Software and registered an account.

                    2. GRINDR RESERVES THE RIGHT, BUT HAS NO OBLIGATION, TO MONITOR
                    ANY USER’S USE OF THE GRINDR SERVICES, INCLUDING A USER’S
                    REGISTRATION OR MESSAGING, AS WELL AS A USER’S USE OF OR
                    ACCESS TO THE LOCATION INFORMATION AND PROFILES OF OTHER
                    USERS. ACCORDINGLY, GRINDR ALSO RESERVES THE RIGHT TO (A)
                    DISABLE ANY USER’S USE OF OR ACCESS TO THE GRINDR SERVICES,
                    INCLUDING THE LOCATION INFORMATION OR PROFILES OF OTHER USERS
                    OR (B) TERMINATE ANY USER’S ACCOUNT, FOR ANY REASON AND
                    WITHOUT ANY NOTICE OR OUR BEING LIABLE TO YOU. REFUNDS WILL
                    ONLY BE GIVEN WHERE EXPRESSLY PROVIDED IN THIS AGREEMENT.

                    3. You alone are responsible for Your involvement with other Users and for all
                    content and material that You provide to the Grindr Services. You agree that
                    Grindr will not be responsible for any loss or damage incurred as the result of
                    any such interactions. Grindr reserves the right, but has no obligation, to
                    monitor disagreements between You and other Users.

                    4. Grindr does not control the content of User Accounts and proﬁles. Grindr has
                    the right, but does not have any obligation, to monitor such content for any



ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                   10/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 12 of 42
                                                        6-2 Filed
                    purpose. You acknowledge that You are solely responsible for all content and
                    material that You provide to the Grindr Services.

           11. OUR REFUSAL OR SUSPENSION OF YOUR SERVICE.

                    1. You may terminate Your Account at any time for any reason, by following the
                    instructions given in the Grindr Services. Upon the cancellation of Your account,
                    this Agreement will immediately terminate, except as provided in Section 25.4
                    below.

                    2. If You have a User Account set up for recurring billing for a Premium Service,
                    You may cancel Your User Account at any time. You will continue to have the
                    same access for any billing period or periods for which You have paid.

                    3. Grindr may suspend or terminate any User Account You have with the Grindr
                    Services or Your access to or use of the Grindr Services or any portion thereof,
                    if Grindr believes that Your proﬁle content or Your conduct within the Grindr
                    Services violates Our Terms of Service or you have otherwise breached this
                    Agreement, or for any other reason, in its sole discretion, subject to Sections
                    11.4 and 11.5 below. Grindr may also remove and discard all or any part of Your
                    User Account or any User Content (as deﬁned below), at any time. You agree
                    that any termination of Your access to the Grindr Services or any User Account
                    You may have or portion thereof may be eﬀected without prior notice (except as
                    provided in Section 11.4 below), and You agree that Grindr will not be liable to
                    You or any third party for any such termination and refunds will only be given
                    where expressly provided in this Agreement (including Section 11.5 below). For
                    example, We may deactivate Your User Account due to prolonged inactivity.
                    Without limitation of our other rights, We reserve the right to delete all Your User
                    Content from the Grindr Services upon any termination or cancellation of Your
                    User Account. Any suspected fraudulent, abusive or illegal activity that may be
                    grounds for termination of Your use of the Grindr Services may be referred to
                    appropriate law enforcement authorities. These remedies are in addition to any
                    other remedies Grindr may have at law or in equity.

                    4. If you have paid for a Premium Service, Grindr will give you at least 30 days’
                    notice of termination of Your access to the Grindr Services or any User Account
                    unless Your proﬁle content or Your conduct within the Grindr Services violates
                    Our Terms of Service or You have otherwise breached this Agreement, in which
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                   11/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 13 of 42
                                                        6-2 Filed
                    case Grindr may suspend or terminate Your access to the Grindr Services or
                    any User Account immediately.

                    5. If You have paid for a Premium Service and Grindr terminates Your access to
                    the Grindr Services or any user Account, Grindr will give a pro-rata refund for
                    any amounts pre-paid, but unused for such Premium Services; provided that if
                    Grindr terminates Your access to the Grindr Services or any User Account
                    because You have violated Our Terms of Service, Grindr will be entitled to retain
                    the amounts that You paid for the Grindr Services. But where required by law
                    (such as in the UK), Grindr will only retain an amount to cover all costs and other
                    losses it incurs as a result of the violation or breach, which may still mean that
                    no refund is payable.

                    6. You acknowledge and agree that Google, Apple, or another third-party
                    platform provider (as applicable, based on the device and operating system You
                    use) may be the merchant of record for transactions involving the Grindr
                    Services. As such, you may need to request any refund to which You are entitled
                    under this Agreement through the App Store, Google Play, or other third-party
                    platform (as applicable).

                    7. If You believe that Grindr has suspended or terminated Your User Account in
                    error, You may contact Us at help@grindr.com at any time.

           12. USER CONTENT.

                    1. The Grindr Services allow the submission of content and materials (such as
                    pictures, ideas, notes, concepts, or creative suggestions) by You and other
                    Users to Grindr and other Users (“User Content”), and the hosting, sharing
                    and/or publishing of such User Content with Grindr and other Users.

                    2. You are solely responsible for Your own User Content and the consequences
                    of posting or publishing them. In connection with User Content, You represent
                    and warrant that: (i) You own, or have the necessary licenses, rights, consents,
                    and permissions to use, and authorize Grindr to use, all intellectual property and
                    any other proprietary rights in and to any and all User Content to enable
                    inclusion and use of the User Content in the manner contemplated by the Grindr
                    Services and this Agreement; and (ii) You have the written consent, release,
                    and/or permission of each and every identiﬁable individual person in the User

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                   12/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 14 of 42
                                                        6-2 Filed
                    Content to use the name or likeness of each and every such identiﬁable
                    individual person to enable inclusion and use of the User Content in the manner
                    contemplated by the Grindr Services and this Agreement. For clarity, You shall
                    retain all of Your ownership rights in Your User Content.

                    3. You understand that when using the Grindr Services, You will be exposed to
                    User Content from a variety of sources, and that Grindr is not responsible for the
                    accuracy, usefulness, safety, or intellectual property rights of or relating to such
                    User Content. You further understand and acknowledge that You may be
                    exposed to User Content that is inaccurate, oﬀensive, indecent or
                    objectionable.

                    4. Grindr assumes no responsibility whatsoever in connection with or arising
                    from User Content. Grindr assumes no responsibility for actively monitoring
                    User Content for inappropriate content. If at any time Grindr chooses, in its sole
                    discretion, to monitor User Content, Grindr nonetheless assumes no
                    responsibility for the content of the User Content, no obligation to modify or
                    remove any inappropriate User Content, and no responsibility for the conduct of
                    the User submitting User Content. Further, Grindr does not endorse and has no
                    control over the content of User Content submitted by other Users. Grindr
                    makes no warranties, express or implied, as to the content of User Content or
                    the accuracy and reliability of any User Content. Nonetheless, Grindr reserves
                    the right to prevent You from submitting User Content and to edit, restrict or
                    remove User Content for any reason at any time.

                    5. User Content is owned by the User who submitted it, subject to Grindr’s
                    license to such User Content under this Agreement. You may not share, display
                    or duplicate the User Content of any other party, except as permitted under this
                    Agreement.

                    6. You hereby grant, and You represent and warrant that You have the right to
                    grant, to Grindr an irrevocable, nonexclusive, royalty-free and fully paid
                    worldwide license to reproduce, distribute, publicly display and perform,
                    prepare derivative works of, incorporate into other works, and otherwise use
                    and exploit Your User Content, (through unlimited tiers of sublicenses), solely for
                    the purposes of including Your User Content in the Grindr Services and as
                    otherwise permitted by this Agreement. You agree to irrevocably waive (and

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                   13/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 15 of 42
                                                        6-2 Filed
                    cause to be waived) any claims and assertions of moral rights or attribution with
                    respect to Your User Content. You also hereby grant to Grindr, in connection
                    with a sale of Grindr or the assets of Grindr, the right to sell or transfer the User
                    Content to a third party. Please see Our Privacy Policy for additional information
                    about the use, collection, or sharing of Your information, including User Content.

                    7. If You provide Grindr with any feedback or suggestions regarding the Grindr
                    Services (“Feedback”), You hereby grant Grindr the perpetual, irrevocable,
                    worldwide license (with the right to sublicense) to use such Feedback and
                    related information in any manner it deems appropriate. Grindr will treat any
                    Feedback You provide to Grindr as non-conﬁdential and non-proprietary to You.
                    Grindr will have no obligation under any circumstances to compensate You for
                    any Feedback. You agree that You will not submit to Grindr any information or
                    ideas that You consider to be conﬁdential or proprietary, or for which You expect
                    to be compensated.

           13. THIRD-PARTY SITES, PRODUCTS AND SERVICES; LINKS.

                    1. The Grindr Services may include links to other web sites or services, whether
                    through advertising or otherwise, (“Third-Party Websites”) solely as a
                    convenience to Users. Grindr does not endorse any such linked sites or the
                    information, material, products or services contained on other linked sites or
                    accessible through other linked sites. Furthermore, Grindr makes no express or
                    implied warranties with regard to the information, material, products or services
                    that are contained on or accessible through linked sites. Access and use of
                    linked sites, including information, material, products and services on linked
                    sites or available through linked sites is solely at Your own risk. We do not
                    control these Third-Party Websites and this Agreement does not apply to
                    companies that Grindr does not own or control, or to the actions of people that
                    Grindr does not employ or manage. You should always check the terms of use
                    posted on Third-Party Websites.

                    2. Your correspondence or business dealings with, or participation in
                    promotions of, advertisers found on or through the Grindr Services are solely
                    between You and such advertiser. You agree that Grindr will not be responsible
                    or liable for any loss or damage of any sort incurred as the result of any such


ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                    14/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 16 of 42
                                                        6-2 Filed
                    dealings or as the result of the presence of such advertisers on the Grindr
                    Services.

                    3. Parties other than Grindr may provide services or sell products via the Grindr
                    Services. We are not responsible for examining or evaluating, and We do not
                    warrant the oﬀerings of, any of these businesses or the content of their product
                    and service oﬀerings. Grindr does not assume any responsibility or liability for
                    the actions, product, and content of all these and any other third parties. You
                    should carefully review the third parties’ privacy statements and other terms and
                    conditions of use.

                    4. By Your use of third-party applications that connect with the Grindr Services
                    (“Third-Party Applications”), You acknowledge and agree that Grindr may
                    transmit User Content to Third-Party Websites or Third-Party Applications
                    through application protocol interfaces developed and maintained by those
                    Third-Party Websites or Third-Party Applications. Grindr is not responsible for
                    the transmission of the User Content from the Grindr Services to Third-Party
                    Websites or Third-Party Applications, nor the use of the User Content on any
                    Third-Party Websites or Third-Party Applications. You should review the terms of
                    service and privacy policies of any Third-Party Websites or Third-Party
                    Applications. Grindr is not responsible for and does not endorse any features,
                    content, or other materials on or available from Third-Party Sites or Third-Party
                    Applications. Grindr also does not screen, audit, or endorse Third-Party Sites or
                    Third-Party Applications. Accordingly, if You decide to access Third-Party Sites
                    or Third-Party Applications, You do so at Your own risk and agree that Your use
                    of any Third-Party Sites or Third-Party Applications is on an “as-is” basis
                    without any warranty as to the Third-Party Sites or Third-Party Applications’
                    actions, and that this Agreement does not apply to Your use of any Third-Party
                    Sites or Third-Party Applications.

                    5. You acknowledge and agree that Grindr may incorporate Your User Content
                    and location information for User Accounts from the Grindr Services with third-
                    party information sources and third-party applications in the provisioning of the
                    Grindr Services.

                    6. To the extent that any of Your User Content contains Your personal data (as
                    deﬁned in the Privacy Policy), any transfer of such Personal Data will be subject

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                   15/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 17 of 42
                                                        6-2 Filed
                    to the Privacy Policy.

           14. ADVERTISING. Grindr and its licensees may publicly display advertisements and
           other information adjacent to Your Content. You are not entitled to any compensation
           for such advertisements. The manner, mode and extent of such advertising are
           subject to change without speciﬁc notice or Our being liable to You.

           15. END USER LICENSES.

                    1. Mobile Device. To use the Grindr Software You must have a mobile device
                    that is compatible with the Grindr Services. Grindr does not warrant that the
                    Grindr Services will be compatible with Your mobile device. You are responsible
                    for any mobile charges that You may incur for using the Grindr Services,
                    including text-messaging, roaming charges, and data charges. If You are unsure
                    about the charges that will apply, please contact Your mobile service provider
                    before using the Grindr Services.

                    2. License Grant. Subject to Your compliance with the terms of this Agreement,
                    Grindr hereby grants You a non-exclusive, non-transferable, revocable license to
                    (i) use a compiled code copy of the Grindr Software for Your Account on a
                    mobile device owned or leased solely by You, for Your personal, noncommercial
                    use and (ii) use the Grindr Services (other than the Grindr Software) for Your
                    personal, noncommercial use for the use intended by Grindr, as publicly
                    communicated by Grindr from time to time.

                    3. Restrictions. You may NOT: (i) modify, disassemble, decompile or reverse
                    engineer the Grindr Services or any technology made available in connection
                    with the Grindr Services, except to the extent that such restriction is expressly
                    prohibited by law without possibility of contractual waiver; (ii) rent, lease, loan,
                    resell, sublicense, distribute or otherwise transfer the Grindr Services to any
                    third party or use the Grindr Services to provide time sharing or similar services
                    for any third party; (iii) make any copies of the Grindr Services; (iv) remove,
                    circumvent, disable, damage or otherwise interfere with security-related features
                    of the Grindr Services, features that prevent or restrict use or copying of any
                    content accessible through the Grindr Services, or features that enforce
                    limitations on use of the Grindr Services; or (v) create extensions of, products
                    related to, or that interoperate with, the Grindr Services, except to the extent
                    that such restriction is expressly prohibited by law without possibility of
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                    16/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 18 of 42
                                                        6-2 Filed
                    contractual waiver; or (vi) delete the copyright and other proprietary rights
                    notices on the Grindr Services.

                    4. Upgrades. You acknowledge that Grindr may from time to time issue
                    upgraded versions of the Grindr Services, and may automatically electronically
                    upgrade the version of the Grindr Services that You are using on Your mobile
                    device or otherwise. You consent to such automatic upgrading on Your mobile
                    device, and agree that the terms and conditions of this Agreement will apply to
                    all such upgrades. You agree that Grindr will not be liable to You for any such
                    upgrades.

                    5. Open Source. To the extent that the Grindr Services utilize any open source
                    or third-party code that may be incorporated in the Grindr Services, such open
                    source or third-party code is covered by the applicable open source or third-
                    party license EULA, if any, authorizing use of such code. Nothing in this
                    Agreement limits Your rights under, or grants You rights that supersede, the
                    terms and conditions of any applicable end user license for such open source
                    software. Please contact us at legal@grindr.com (with “Open Source” in the
                    email subject line) for more information.

                    6. Rights Reserved. The foregoing license granted under this Agreement is not a
                    sale of the Grindr Services or any copy thereof and Grindr or its third-party
                    partners or suppliers retain all right, title, and interest in the Grindr Services (and
                    any copy thereof). Any attempt by You to transfer any of the rights, duties or
                    obligations hereunder, except as expressly provided for in this Agreement, is
                    void. Grindr reserves all rights not expressly granted under this Agreement.

                    7. Trademarks, Service Marks and Logos. The names and logos associated with
                    the Grindr Services are the property of Grindr. No use of these marks is
                    permitted except through the prior written authorization and permission of
                    Grindr. All rights reserved.

                    8. Government End Users. The Grindr Services are intended for the use by
                    individuals, not government entities. If Grindr authorizes the use of the Grindr
                    Services on behalf of the United States Government or the United States
                    Government uses the Grindr Service without authorization, then use,
                    duplication, display, modiﬁcation, reproduction, release, performance,
                    distribution and disclosure of the Grindr Services (or portion thereof) by the U.S.
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                     17/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 19 of 42
                                                        6-2 Filed
                    Government is subject to restrictions set forth in this Agreement and as
                    provided in DFARS 227.7202-1(a) and 227.7202-3(a) (1995), DFARS 252.227-
                    7013(c)(1)(ii) (OCT 1988), FAR 12.212(a) (1995), FAR 52.227-19, or FAR 52.227-
                    14 (ALT III), as applicable. Otherwise, nothing in this Agreement or otherwise will
                    give a government user rights to the Grindr Services broader than those set
                    forth in this Agreement.

                    9. Export Control. The Grindr Services originate in the United States and are
                    subject to United States export laws and regulations. The Grindr Services may
                    not be exported or re-exported by You to certain countries or those persons or
                    entities prohibited from receiving exports from the United States. In addition, the
                    Grindr Services may be subject to the import and export laws of other countries.
                    You agree to comply with all United States and foreign laws related to use of the
                    Grindr Services.

                    10. App Stores. You acknowledge and agree that the availability of the Grindr
                    Services is dependent on the third party from which You received the Grindr
                    Services, e.g., the Android Market or Apple app store (each, an “App Store”).
                    You acknowledge that this Agreement is between You and Grindr and not with
                    the App Store. Each App Store may have its own terms and conditions to which
                    You must agree before downloading the Grindr Services from it. You agree to
                    comply with, and Your license to use the Grindr Services is conditioned upon
                    Your compliance with, all applicable terms and conditions of the applicable App
                    Store.

           16. OUR DISCLAIMERS; NO WARRANTIES TO YOU.

                    1. CERTAIN STATE, PROVINCIAL, AND NATIONAL LAWS DO NOT ALLOW
                    LIMITATIONS ON IMPLIED WARRANTIES. IF THESE LAWS APPLY TO YOU,
                    SOME OR ALL OF THE ABOVE DISCLAIMERS, EXCLUSIONS, OR
                    LIMITATIONS MAY NOT APPLY TO YOU, AND YOU MIGHT HAVE ADDITIONAL
                    RIGHTS. PLEASE REFER TO THE “SPECIAL TERMS FOR INTERNATIONAL
                    USERS” FOR CERTAIN EXCEPTIONS FOR SUCH USERS.

                    2. THE GRINDR SERVICES AND ANY SOFTWARE, SERVICES, OR
                    APPLICATIONS MADE AVAILABLE IN CONJUNCTION WITH OR THROUGH
                    THE GRINDR SERVICES ARE PROVIDED, TO THE FULLEST EXTENT
                    PERMITTED BY LAW, “AS IS”, “AS AVAILABLE”, AND “WITH ALL FAULTS”,
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                 18/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 20 of 42
                                                        6-2 Filed
                    AND WITHOUT WARRANTIES OF ANY KIND EITHER EXPRESS OR IMPLIED.
                    GRINDR, AND ITS SUPPLIERS, AFFILIATES, AND LICENSORS, DISCLAIM ALL
                    WARRANTIES, EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES OF
                    TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
                    NON-INFRINGEMENT OF PROPRIETARY RIGHTS.

                    3. GRINDR AND ITS SUPPLIERS AND LICENSORS, DO NOT WARRANT THAT
                    THE FUNCTIONS CONTAINED IN THE GRINDR SERVICES WILL BE
                    UNINTERRUPTED OR ERROR-FREE, THAT DEFECTS WILL BE CORRECTED,
                    OR THAT THE GRINDR SERVICES OR THE SERVER THAT MAKES THEM
                    AVAILABLE ARE FREE OF VIRUSES OR OTHER HARMFUL COMPONENTS.

                    4. GRINDR AND ITS SUPPLIERS AND LICENSORS (INCLUDING GRINDR’S
                    THIRD-PARTY WIRELESS CARRIER LICENSORS) DO NOT WARRANT OR
                    MAKE ANY REPRESENTATIONS REGARDING THE USE OR THE RESULTS OF
                    THE USE OF ANY LOCATION INFORMATION OR THE OTHER GRINDR
                    SERVICES IN TERMS OF SECURITY, SAFETY, CORRECTNESS, ACCURACY,
                    RELIABILITY, OR OTHERWISE. YOU (AND NOT GRINDR OR ITS SUPPLIERS
                    OR LICENSORS) ASSUME THE ENTIRE COST OF ANY NECESSARY
                    SERVICES OR EQUIPMENT NECESSARY TO ACCESS THE GRINDR
                    SERVICES. YOU UNDERSTAND AND AGREE THAT YOU DOWNLOAD OR
                    OTHERWISE OBTAIN MATERIAL OR DATA THROUGH THE USE OF THE
                    GRINDR SERVICES AT YOUR OWN DISCRETION AND RISK.

           17. YOUR INDEMNIFICATION OF US; YOU HOLD GRINDR HARMLESS. You agree
           to indemnify, defend, and hold Grindr (and its aﬃliated companies, contractors,
           employees, agents, and suppliers and licensors) harmless from any and all claims,
           suits, actions, losses, costs, damages, and any other liabilities, including attorneys’
           fees, brought by a third party arising out of or related to (a) Your use or misuse of any
           location information or the other Grindr Services generally, (b) any violation of the
           rights of any other person or entity by You, (c) any alleged breach or violation by You
           of this Agreement, or (d) Your use of the Grindr Services to meet another User in
           person or to locate and attend any oﬄine place or event. Grindr reserves the right, at
           Your expense, to assume the exclusive defense and control of any matter for which
           You are required to indemnify Us, and You agree to cooperate with Our defense of
           these claims. This defense and indemniﬁcation obligation is intended to extend to the

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                  19/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 21 of 42
                                                        6-2 Filed
           fullest extent permitted by law and will survive this Agreement and Your use of the
           Grindr Services.

           18. LIMITATION OF OUR LIABILITY AND OF YOUR DAMAGES.

                    1. CERTAIN STATE, PROVINCIAL, AND NATIONAL LAWS DO NOT ALLOW
                    LIMITATIONS ON LIABILITY. IF THESE LAWS APPLY TO YOU, SOME OR ALL
                    OF THE PROVISIONS BELOW MAY NOT APPLY TO YOU. PLEASE REFER TO
                    THE SPECIAL TERMS FOR CERTAIN EXCEPTIONS FOR SUCH USERS.

                    2. YOU ACKNOWLEDGE AND AGREE THAT, TO THE FULLEST EXTENT
                    PERMITTED BY APPLICABLE LAW, UNDER NO CIRCUMSTANCES,
                    INCLUDING NEGLIGENCE, WILL GRINDR (WHICH INCLUDES, FOR
                    PURPOSES OF THIS SECTION 18, ITS AFFILIATES, CONTRACTORS,
                    EMPLOYEES, AGENTS, OR THIRD-PARTY LICENSORS OR SUPPLIERS) BE
                    LIABLE TO YOU FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE,
                    RELIANCE, CONSEQUENTIAL, OR EXEMPLARY DAMAGES RELATED TO OR
                    RESULTING FROM: (A) YOUR USE OF THE GRINDR SERVICES; (B) OUR
                    DISCLOSURE, DISPLAY, OR MAINTENANCE OF YOUR LOCATION
                    INFORMATION; (C) YOUR USE OR INABILITY TO USE THE GRINDR
                    SERVICES; (D) THE GRINDR SERVICES GENERALLY (INCLUDING THE
                    GRINDR SOFTWARE) OR SYSTEMS THAT MAKE THE GRINDR SERVICES
                    AVAILABLE; OR (E) ANY OTHER INTERACTIONS WITH GRINDR OR ANY
                    OTHER USER OF THE GRINDR SERVICES, EVEN IF GRINDR OR A GRINDR
                    AUTHORIZED REPRESENTATIVE HAS BEEN ADVISED OF THE POSSIBILITY
                    OF SUCH DAMAGES. YOU AGREE THAT THE LIMITATIONS OF LIABILITY SET
                    FORTH IN THIS SECTION WILL SURVIVE ANY TERMINATION OR EXPIRATION
                    OF THIS AGREEMENT AND, TO THE EXTENT PERMITTED BY LAW, WILL
                    APPLY EVEN IF ANY LIMITED REMEDY SPECIFIED HEREIN IS FOUND TO
                    HAVE FAILED OF ITS ESSENTIAL PURPOSE.

                    3. YOU ACKNOWLEDGE AND AGREE THAT, TO THE FULLEST EXTENT
                    PERMITTED BY APPLICABLE LAW, UNDER NO CIRCUMSTANCES,
                    INCLUDING NEGLIGENCE, WILL GRINDR (WHICH INCLUDES, FOR
                    PURPOSES OF THIS SECTION 18, ITS AFFILIATES, CONTRACTORS,
                    EMPLOYEES, AGENTS, OR THIRD-PARTY LICENSORS OR SUPPLIERS) BE
                    LIABLE TO YOU FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE,

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                              20/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 22 of 42
                                                        6-2 Filed
                    RELIANCE, CONSEQUENTIAL, OR EXEMPLARY DAMAGES RELATED TO OR
                    RESULTING FROM: (A) YOUR USE OF THE GRINDR SERVICES; (B) OUR
                    DISCLOSURE, DISPLAY, OR MAINTENANCE OF YOUR LOCATION
                    INFORMATION; (C) YOUR USE OR INABILITY TO USE THE GRINDR
                    SERVICES; (D) THE GRINDR SERVICES GENERALLY (INCLUDING THE
                    GRINDR SOFTWARE) OR SYSTEMS THAT MAKE THE GRINDR SERVICES
                    AVAILABLE; OR (E) ANY OTHER INTERACTIONS WITH GRINDR OR ANY
                    OTHER USER OF THE GRINDR SERVICES, EVEN IF GRINDR OR A GRINDR
                    AUTHORIZED REPRESENTATIVE HAS BEEN ADVISED OF THE POSSIBILITY
                    OF SUCH DAMAGES. YOU AGREE THAT THE LIMITATIONS OF LIABILITY SET
                    FORTH IN THIS SECTION WILL SURVIVE ANY TERMINATION OR EXPIRATION
                    OF THIS AGREEMENT AND, TO THE EXTENT PERMITTED BY LAW, WILL
                    APPLY EVEN IF ANY LIMITED REMEDY SPECIFIED HEREIN IS FOUND TO
                    HAVE FAILED OF ITS ESSENTIAL PURPOSE.

                    4. IN NO EVENT SHALL GRINDR’S (OR ITS AFFILIATES’, CONTRACTORS’,
                    EMPLOYEES’, AGENTS’, SUPPLIERS’, OR THIRD-PARTY LICENSORS’ OR
                    SUPPLIERS’) TOTAL LIABILITY TO YOU FOR ALL DAMAGES, LOSSES, AND
                    CAUSES OF ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
                    OR YOUR USE OF THE GRINDR SERVICES (WHETHER IN CONTRACT, TORT
                    (INCLUDING NEGLIGENCE), WARRANTY, OR OTHERWISE) EXCEED THE
                    AMOUNTS PAID BY YOU FOR ACCESSING THE GRINDR SERVICES DURING
                    THE TWELVE (12) MONTHS IMMEDIATELY PRECEDING THE DATE OF YOUR
                    CLAIM OR FIFTY DOLLARS, WHICHEVER IS GREATER.

                    5. THIS SECTION 18 IS NOT INTENDED TO EXCLUDE LIABILITY THAT
                    GRINDR MAY NOT EXCLUDE UNDER APPLICABLE LAW.

           19. YOU ACKNOWLEDGE THE BENEFIT OF THE BARGAIN WITH GRINDR. YOU
           ACKNOWLEDGE AND AGREE THAT GRINDR HAS OFFERED THE GRINDR
           SERVICES, SET ITS PRICES, AND ENTERED INTO THIS AGREEMENT IN RELIANCE
           UPON THE WARRANTY DISCLAIMERS AND THE LIMITATIONS OF LIABILITY SET
           FORTH ABOVE. YOU FURTHER ACKNOWLEDGE AND AGREE THAT THE
           WARRANTY DISCLAIMERS AND THE LIMITATIONS OF LIABILITY SET FORTH IN
           THIS AGREEMENT REFLECT A REASONABLE AND FAIR ALLOCATION OF RISK
           BETWEEN YOU AND GRINDR, AND THAT THE WARRANTY DISCLAIMERS AND THE

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                              21/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 23 of 42
                                                        6-2 Filed
           LIMITATIONS OF LIABILITY SET FORTH IN THIS AGREEMENT FORM AN ESSENTIAL
           BASIS OF THE BARGAIN BETWEEN YOU AND GRINDR. GRINDR WOULD NOT BE
           ABLE TO PROVIDE THE GRINDR SERVICES TO YOU ON AN ECONOMICALLY
           REASONABLE BASIS WITHOUT THESE LIMITATIONS AND DISCLAIMERS.

           20. YOU RELEASE US. To the fullest extent permitted by applicable law, You hereby
           release and forever discharge Us (and Our oﬃcers, employees, agents, successors,
           and assigns) from, and hereby waive and relinquish, each and every past, present and
           future dispute, claim, controversy, demand, right, obligation, liability, action and cause
           of action of every kind and nature (including personal injuries, emotional distress,
           identity theft, death, and property loss and damage), that has arisen or arises directly
           or indirectly out of, or relates directly or indirectly to, (1) any interactions with, or act or
           omission of, or User Content provided by, other Grindr Services Users or (2) any third-
           party site, products, services, and links included on or accessed through the Grindr
           Service.

           21. RESOLVING OUR DISPUTES; AGREEMENT TO ARBITRATE. You and Grindr
           agree that any dispute that has arisen or may arise between us relating in any way to
           Your use of or access to the Grindr Services, any validity, interpretation, breach,
           enforcement, or termination of this Agreement, or otherwise relating to Grindr in any
           way (collectively, “Covered Dispute Matters”) will be resolved in accordance with the
           provisions set forth in this Section 21.

                    1. Informal Resolution. If You have any dispute with Us, You and We agree that
                    before taking any formal action, You will contact Us at legal@grindr.com, provide
                    a brief, written description of the dispute and Your contact information (including
                    Your email address associated with Your User Account, if Your dispute relates to
                    an account) and allow sixty (60) days to pass, during which We will attempt to
                    reach an amicable resolution of any issue with You.

                    2. Applicable Law. You and We agree that United States federal law including
                    the Federal Arbitration Act, and (to the extent not inconsistent with or pre-
                    empted by federal law) the laws of the State of California, USA, without regard
                    to conﬂict of laws principles, will govern all Covered Dispute Matters, except as
                    may be expressly provided in the Special Terms.

                    3. Our Arbitration. You and We agree that this Agreement and each of its parts
                    evidence a transaction involving interstate commerce, and the Federal
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                     22/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 24 of 42
                                                        6-2 Filed
                    Arbitration Act applies in all cases and governs the interpretation and
                    enforcement of the arbitration rules and arbitration proceedings. Any Covered
                    Dispute Matter must be asserted individually in binding arbitration administered
                    by the American Arbitration Association (“AAA”) in accordance with its
                    Consumer Arbitration Rules (including utilizing desk, phone or video conference
                    proceedings where appropriate and permitted to mitigate costs of travel). You
                    and We agree that the arbitrator shall not conduct any form of class or collective
                    arbitration nor join or consolidate claims by or for individuals. You and We agree
                    that the arbitrator, and not any federal, international, state, or local court or
                    agency, shall have exclusive authority to resolve any dispute relating to the
                    interpretation, applicability, enforceability or formation of this Agreement,
                    including any claim that all or any part of this Agreement is void or voidable or a
                    particular claim is subject to arbitration. You and We agree that judgment on the
                    award rendered by the arbitrator may be entered in any court of competent
                    jurisdiction.

                    4. The Arbitrator’s Award to You or Us. You and We agree that for matters
                    where the relief sought is over $5,000, the arbitrator’s decision will include the
                    essential ﬁndings and conclusions upon which the arbitrator based the award.
                    The arbitrator will decide the substance of all claims in accordance with
                    applicable law, including recognized principles of equity, and will honor all
                    claims of privilege recognized by law. The arbitrator shall not be bound by
                    rulings in prior arbitrations involving diﬀerent Users, but is bound by rulings in
                    prior arbitrations involving the same Grindr User to the extent required by
                    applicable law. You and We agree that the arbitrator’s award shall be ﬁnal and
                    binding, and judgment on the award rendered by the arbitrator may be entered
                    in any court having jurisdiction thereof.

                    5. Injunctive and Declaratory Relief. Except as provided in Section 21.6 below,
                    the arbitrator shall determine all issues of liability on the merits of any claim
                    asserted by You or Grindr and may award declaratory or injunctive relief only in
                    favor of the individual party seeking relief and only to the extent necessary to
                    provide relief warranted by that party's individual claim. To the extent that You or
                    Grindr have sought public injunctive relief (that is, injunctive relief that has the
                    primary purpose and eﬀect of prohibiting unlawful acts that threaten future injury
                    to the public), the entitlement to and extent of such relief must be litigated in a
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                        23/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 25 of 42
                                                        6-2 Filed
                    civil court of competent jurisdiction and not in arbitration after the party seeking
                    public injunctive relief has ﬁrst prevailed in arbitration. The parties agree that the
                    litigation of any issues of public injunctive relief shall be stayed pending the
                    outcome of the merits of any individual claims in arbitration.

                    6. Exceptions To Our Agreement To Arbitrate Disputes. There are only two
                    exceptions to this agreement to arbitrate:
                                         1. First, if either party reasonably believes that the other party has in
                                         any manner violated or threatened to infringe the intellectual
                                         property rights of the other party, the party whose rights have been
                                         violated may seek injunctive or other appropriate interim relief in any
                                         court of competent jurisdiction.

                                         2. Second, each party will retain the right to seek relief in a small
                                         claims court for disputes or claims within the scope of the
                                         jurisdiction of such courts.

                    7. Who Bears the Costs of Arbitration. You and We agree that payment of all
                    ﬁling, administration, and arbitrator fees will be governed by the AAA’s rules,
                    unless otherwise stated in this agreement to arbitrate.

                    8. Future Amendments to the Agreement to Arbitrate. Notwithstanding any
                    provision in this Agreement to the contrary, You and We agree that if We make
                    any amendment to this agreement to arbitrate in the future, that amendment
                    shall not apply to any claim that was ﬁled in a legal proceeding against Grindr
                    prior to the eﬀective date of the amendment. However, the amendment shall
                    apply to all other disputes or claims governed by the agreement to arbitrate that
                    have arisen or may arise between You and Grindr. If You do not agree to these
                    amended terms, You may close Your account within thirty (30) days of the
                    posting or notiﬁcation and You will not be bound by the amended terms.

                    9. Judicial Forum for Legal Disputes. Unless You and We agree otherwise and
                    except as described in Section 21.6.2 (Small Claims Court), in the event that the
                    agreement to arbitrate above is found not to apply to You or to a particular claim
                    or dispute, either as a result of Your decision to opt out of the agreement to
                    arbitrate, as a result of a decision by the arbitrator or a court order, or because
                    You are an international user to which this agreement to arbitrate does not
                    apply, You agree (except as otherwise provided by law) that any claim or dispute
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                              24/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 26 of 42
                                                        6-2 Filed
                    that has arisen or may arise between You and Grindr must be resolved
                    exclusively by a state or federal court located in Los Angeles County, California.
                    You and Grindr agree to submit to the exclusive personal jurisdiction of the
                    courts located within Los Angeles County, California for the purpose of litigating
                    all such claims or disputes.

                    10. YOU MAY OPT-OUT OF ARBITRATION. IF YOU ARE A NEW GRINDR
                    USER, YOU CAN CHOOSE TO REJECT THE AGREEMENT TO ARBITRATE
                    PROVISION (“OPT-OUT”) BY EMAILING US AN OPT-OUT NOTICE TO
                    ARBITRATIONOPTOUT@GRINDR.COM (“OPT-OUT NOTICE”) OR REGULAR
                    MAIL TO: Grindr LLC, PO Box 69176, West Hollywood, CA 90069. THE OPT-
                    OUT NOTICE MUST BE RECEIVED NO LATER THAN THIRTY (30) DAYS AFTER
                    THE DATE YOU ACCEPT THE TERMS OF THIS AGREEMENT FOR THE FIRST
                    TIME. IF YOU ARE NOT A NEW GRINDR USER, YOU HAVE UNTIL THIRTY (30)
                    DAYS AFTER THE POSTING OF THE NEW TERMS TO SUBMIT AN
                    ARBITRATION OPT-OUT NOTICE.

                    11. Arbitration Opt-Out Procedure. In order to opt-out, You must email Your
                    name, address (including street address, city, state, and zip code), email
                    address(es) associated with Your Account(s) to which the opt-out applies, and
                    an unaltered digital image of Your valid driver’s license to:
                    arbitrationoptout@grindr.com. This procedure is the only way You can opt out of
                    the agreement to arbitrate. If You opt out of the agreement to arbitrate, all other
                    parts of this Agreement and this Disputes Section (including Sections 19 (You
                    Acknowledge the Beneﬁt of the Bargain with Grindr) and 14 through 18 (14 -
                    Advertising; 15 – End User Licenses; 16 – Our Disclaimers; No Warranties to
                    You, 17 – Your Indemniﬁcation of Us; You Hold Grindr Harmless, and 18 –
                    Limitation of our Liability and of Your Damages)) will continue to apply to You.
                    Opting out of this agreement to arbitrate has no eﬀect on any previous, other, or
                    future arbitration agreements that You may have with Us.

                    12. YOU WAIVE CERTAIN RIGHTS. BY AGREEING TO THIS AGREEMENT,
                    YOU HEREBY IRREVOCABLY WAIVE ANY RIGHT YOU MAY HAVE (i) TO A
                    COURT TRIAL (OTHER THAN SMALL CLAIMS COURT AS PROVIDED ABOVE),
                    (ii) TO SERVE AS A REPRESENTATIVE, AS A PRIVATE ATTORNEY GENERAL,
                    OR IN ANY OTHER REPRESENTATIVE CAPACITY, OR TO PARTICIPATE AS A

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                    25/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 27 of 42
                                                        6-2 Filed
                    MEMBER OF A CLASS OF CLAIMANTS, IN ANY LAWSUIT, ARBITRATION OR
                    OTHER PROCEEDING FILED AGAINST US AND/OR RELATED THIRD PARTIES,
                    EVEN IF ARBITRATION IS NOT REQUIRED UNDER THIS AGREEMENT, AND (iii)
                    TO A TRIAL BY JURY.

                    13. STATUTE OF LIMITATIONS FOR YOUR CLAIMS. REGARDLESS OF ANY
                    STATUTE OR LAW TO THE CONTRARY, ANY CLAIM OR CAUSE OF ACTION
                    ARISING OUT OF OR RELATED TO USE OF THE SITE, SERVICES, OR THIS
                    AGREEMENT MUST BE FILED WITHIN ONE (1) YEAR AFTER SUCH CLAIM OR
                    CAUSE OF ACTION ARISES OR IT WILL BE FOREVER BARRED.

           22. NOTICE AND TAKEDOWN POLICY.

                    1. Grindr respects intellectual property rights and expects its Users to do the
                    same. Grindr will promptly terminate without notice the accounts of Users that
                    are determined by Grindr to be “repeat infringers.” A repeat infringer is a User
                    who has been notiﬁed by Grindr of infringing activity violations more than twice
                    and/or who has had a User Content removed from the Grindr Services more
                    than twice. (Note that we reserve the right to terminate accounts for a single
                    infringement as well pursuant to Section 8.3.)
                    2. If You are a copyright owner or an agent thereof, and You believe that any
                    content hosted on any Grindr Services infringes Your copyrights, then You may
                    submit a notiﬁcation by providing Grindr’s Designated Copyright Agent with the
                    following information in writing:
                                         1. A physical or electronic signature of a person authorized to act on
                                         behalf of the owner of an exclusive right that is allegedly infringed;

                                         2. Identiﬁcation of the copyrighted work claimed to have been
                                         infringed, or, if multiple copyrighted works on the applicable Grindr
                                         Services are covered by a single notiﬁcation, a representative list of
                                         such works on the applicable Grindr Services;

                                         3. Identiﬁcation of the material that is claimed to be infringing or to
                                         be the subject of infringing activity and that is to be removed or
                                         access to which is to be disabled, and information reasonably
                                         suﬃcient to permit Grindr to locate the material;

                                         4. Information reasonably suﬃcient to permit Grindr to contact the
                                         complaining party, such as an address, telephone number, and, if
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                            26/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 28 of 42
                                                        6-2 Filed
                                         available, an email address at which the complaining party may be
                                         contacted;

                                         5. A statement that the complaining party has a good faith belief
                                         that use of the material in the manner complained of is not
                                         authorized by the copyright owner, its agent, or the law (for
                                         example, “I am under the good faith belief that the use of the
                                         copyrighted content that is identiﬁed herein is not authorized by the
                                         copyright owner, its agent, or the law.”); and

                                         6. A statement that the information in the notiﬁcation is accurate,
                                         and under penalty of perjury, that the complaining party is
                                         authorized to act on behalf of the owner of an exclusive right that is
                                         allegedly infringed (for example, “I swear, under penalty of perjury,
                                         that the information in this notiﬁcation is accurate and that I am the
                                         copyright owner, or authorized to act on behalf of the copyright
                                         owner, of the copyright(s) that is allegedly infringed by the
                                         aforementioned content.”).

                    3. Grindr’s Designated Copyright Agent to receive notiﬁcations of claimed
                    infringement can be reached as follows:

                    Grindr LLC
                    Attention: Copyright Agent
                    P.O. Box 69176
                    West Hollywood, CA 90069
                    Telephone: (310) 776-6680
                    Email: help@grindr.com

                    For clarity, only notices under this Section should go to the Grindr Designated
                    Copyright Agent. You acknowledge that if You fail to comply with all of the
                    requirements of this Section 22, Your DMCA notice may not be valid. Please
                    note that under Section 512(f) of the US Copyright Act, any person who
                    knowingly materially misrepresents that material or activity is infringing may be
                    subject to liability.

           23. APPLE APP STORE ADDITIONAL TERMS AND CONDITIONS. The following
           additional terms and conditions apply to You if You are using Grindr Software from the
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                            27/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 29 of 42
                                                        6-2 Filed
           Apple App Store. To the extent the other terms and conditions of this Agreement are
           less restrictive than, or otherwise conﬂict with, the terms and conditions of this
           Section 23, the more restrictive or conﬂicting terms and conditions in this Section 23
           apply, but solely with respect to Grindr Software from the Apple App Store:

                    1. Acknowledgement. Grindr and You acknowledge that this Agreement is
                    concluded between Grindr and You only, and not with Apple, and that Grindr,
                    not Apple, is solely responsible for Grindr Software and the content thereof. To
                    the extent this Agreement provides for usage rules for Grindr Software that are
                    less restrictive than the Usage Rules set forth for Grindr Software in, or
                    otherwise is in conﬂict with, the Apple App Store Terms of Service, the more
                    restrictive or conﬂicting Apple term applies.

                    2. Scope of License. The license granted to You for Grindr Software is limited to
                    a non-transferable license to use Grindr Software on an iOS product that You
                    own or control and as permitted by the Usage Rules set forth in the Apple App
                    Store Terms of Service.

                    3. Maintenance and Support. Grindr is solely responsible for providing any
                    maintenance and support services with respect to Grindr Software, as speciﬁed
                    in this Agreement (if any), or as required under applicable law. Grindr and You
                    acknowledge that Apple has no obligation whatsoever to furnish any
                    maintenance and support services with respect to Grindr Software.

                    4. Warranty. Grindr is solely responsible for any product warranties, whether
                    express or implied by law, to the extent not eﬀectively disclaimed. In the event
                    of any failure of Grindr Software to conform to any applicable warranty, You may
                    notify Apple, and Apple will refund the purchase price for Grindr Software to
                    You; and to the maximum extent permitted by applicable law, Apple will have no
                    other warranty obligation whatsoever with respect to Grindr Software, and any
                    other claims, losses, liabilities, damages, costs or expenses attributable to any
                    failure to conform to any warranty will be Grindr’s sole responsibility.

                    5. Product Claims. Grindr and You acknowledge that Grindr, not Apple, is
                    responsible for addressing any claims of You or any third party relating to Grindr
                    Software or Your possession and/or use of Grindr Software, including: (i)
                    product liability claims; (ii) any claim that Grindr Software fails to conform to any
                    applicable legal or regulatory requirement; and (iii) claims arising under
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                   28/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 30 of 42
                                                        6-2 Filed
                    consumer protection or similar legislation. This Agreement does not limit
                    Grindr’s liability to You beyond what is permitted by applicable law.

                    6. Intellectual Property Rights. Grindr and You acknowledge that, in the event of
                    any third-party claim that Grindr Software or Your possession and use of Grindr
                    Software infringes that third party’s intellectual property rights, Grindr, not Apple,
                    will be solely responsible for the investigation, defense, settlement and
                    discharge of any such intellectual property infringement claim.

                    7. Legal Compliance. You represent and warrant that (i) You are not located in a
                    country that is subject to a U.S. Government embargo, or that has been
                    designated by the U.S. Government as a “terrorist supporting” country; and (ii)
                    You are not listed on any U.S. Government list of prohibited or restricted parties.

                    8. Developer Name and Address. Grindr’s contact information for any end-user
                    questions, complaints or claims with respect to Grindr Software is set forth in
                    Section 25.7 below.

                    9. Third-Party Terms of Agreement. You must comply with applicable third-party
                    terms of agreement when using Grindr Software.

                    10. Third-Party Beneﬁciary. Grindr and You acknowledge and agree that Apple,
                    and Apple’s subsidiaries, are third-party beneﬁciaries of this Agreement, and
                    that, upon Your acceptance of the terms and conditions of this Agreement,
                    Apple will have the right (and will be deemed to have accepted the right) to
                    enforce this Agreement against You as a third-party beneﬁciary thereof.

           24. SPECIAL STATE TERMS REGARDING YOUR RIGHT TO CANCEL. The
           following provisions are added to this Agreement for paid subscription Users residing
           in Arizona, California, Connecticut, Illinois, Iowa, Minnesota, New Jersey, New York,
           North Carolina, Ohio, Rhode Island, Wisconsin, or any other state with laws which
           may require notice of cancellation rights: You, the buyer, may cancel this
           Agreement, without any penalty or obligation, at any time prior to midnight of the
           original contract seller’s third business day following the date of this contract,
           excluding Sundays and holidays. To cancel this Agreement, mail or deliver a
           signed and dated notice, or send a telegram which states that You, the buyer, are
           canceling this Agreement, or words of similar eﬀect. This notice shall be sent to:


ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                   29/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 31 of 42
                                                        6-2 Filed
           Grindr LLC
           P.O. Box 69176
           West Hollywood, CA 90069

           In the event that You die before the end of Your paid subscription period, Your estate
           shall be entitled to a refund of that portion of any payment You had made for Your
           paid subscription which is allocable to the period after Your death. In the event that
           You become disabled (such that You are unable to use the paid subscription and the
           condition is veriﬁed in writing by a physician) before the end of Your paid subscription
           period, You shall be entitled to a refund of that portion of any payment You had made
           for Your subscription which is allocable to the period after Your disability, by providing
           Grindr notice at the same address as listed above.

           25. MISCELLANEOUS PROVISIONS.

                    1. Severability, Waiver of Agreement Provisions. You and We agree that if any
                    provision of this Agreement shall be deemed unlawful, void, or for any reason
                    unenforceable, then that provision shall be deemed severable from this
                    Agreement and shall not aﬀect the validity and enforceability of any remaining
                    provisions. A provision of this Agreement may be waived only by a written
                    instrument executed by the party entitled to the beneﬁt of such provision. The
                    failure of any party at any time to require performance of any provision of this
                    Agreement shall in no manner aﬀect such party’s right at a later time to enforce
                    the same. A waiver of any breach of any provision of this Agreement shall not be
                    construed as a continuing waiver of other breaches of the same or other
                    provisions of this Agreement.

                    2. Notices. Grindr may provide You with notices, including those regarding
                    changes to this Agreement, by email or postings on the Grindr Services. You
                    hereby consent to the use of electronic communications. To give Grindr notice,
                    you may do so through the physical and email addresses provided in Section
                    25.7 and such notice will be eﬀective upon receipt.

                    3. You May Not Assign, But Grindr May. This Agreement, and any rights and
                    licenses granted hereunder, may not be transferred or assigned by You.
                    However, Grindr may at any time and for any reason transfer or assign without
                    restriction this Agreement and the obligations contained in the Agreement to a

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                    30/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 32 of 42
                                                        6-2 Filed
                    third party. You hereby acknowledge and agree that if another company
                    acquires Our company, business, or Our assets, that transaction may include a
                    sale or transfer of Your User Content, and You agree to such transfer without
                    further action or conﬁrmation.

                    4. Survival of Provisions. The following Sections will survive any termination of
                    this Agreement or any termination of Your use of or subscription to the Grindr
                    Services: 1-3, 4.3, 4.4, 5-7, 9.6, 9.7, 10, 12-14, 15 (excluding 15.2), 16-23, and
                    25.

                    5. No Third-Party Beneﬁciaries. Grindr’s past, present, and future aﬃliates (i.e.,
                    companies controlling, controlled by, or under common control with Grindr) are
                    third-party beneﬁciaries of all the rights, protections, and beneﬁts aﬀorded
                    Grindr under this Agreement, including Section 21. Otherwise, there are no
                    third-party beneﬁciaries to this Agreement.

                    6. Headings; Entire Agreement. The heading references herein are for
                    convenience purposes only, do not constitute a part of this Agreement and shall
                    not be deemed to limit or aﬀect any of the provisions hereof. The word
                    “including” means “including without limitation.” This Agreement is the entire
                    agreement between You and Us relating to the subject matter herein and shall
                    not be modiﬁed except in writing, agreed to by both parties.

                    7. Our Disclosures; Your Inquiries. The services hereunder are oﬀered by Grindr
                    LLC, PO Box 69176, West Hollywood, CA 90069. If you have a question or
                    complaint, you may reach us at the address above or at: help@grindr.com.
                    California residents may reach the Complaint Assistance Unit of the Division of
                    Consumer Services of the California Department of Consumer Aﬀairs by mail at
                    1625 North Market Blvd., Sacramento, CA 95834, or by telephone at (916) 445-
                    1254 or (800) 952-5210.


Special Terms for International Users

           1. UNITED KINGDOM. The following terms apply to You, and supersede conﬂicting
           terms in this Agreement, if You are a UK resident to the extent required by applicable
           law:



ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                  31/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 33 of 42
                                                        6-2 Filed
                    1. Cancellation within 14-day cancellation period. You have the right to cancel
                    Your Grindr Premium Services within fourteen (14) days without giving any
                    reason. The cancellation period will expire after fourteen (14) days from Your
                    purchase of the Grindr Premium Services. If You have beneﬁtted from a free
                    trial, the cancellation period will expire fourteen (14) days from the beginning of
                    Your free trial. To exercise the right to cancel Your Grindr Premium Services
                    during the fourteen (14) day cancellation period, You must inform Us at
                    help@grindr.com of Your decision to cancel by a clear statement. You may use
                    the Model Withdrawal Form found in Annex I(B) of the Directive on Consumer
                    Rights. We will communicate to You an acknowledgment of receipt of such
                    cancellation by email without delay. To meet the cancellation deadline, it is
                    suﬃcient for You to send Your communication concerning Your exercise of the
                    right to cancel before the cancellation period has expired. There are no separate
                    cancellation fees but there are no refunds except as provided herein. We will
                    refund You a pro-rata amount of the Premium fee for the unused period of Your
                    Premium Services. You will still be required to pay a Premium Service fee for the
                    period of Your Premium Services until You communicated to Us Your
                    cancellation, (excluding any free trial period where no payment was taken) and
                    We will therefore not refund You for that portion of Your Premium Services. We
                    will make the refund without undue delay and not later than fourteen (14) days
                    after the day on which We are informed about Your decision to cancel Your
                    Premium Services. We will issue the refund using the same means of payment
                    as You used for the initial transaction, unless You have expressly agreed
                    otherwise.

                    2. Exceptions to Liability Limitations. Nothing in this Agreement excludes or
                    limits Grindr's (or its aﬃliated companies', contractors', subcontractors',
                    directors', oﬃcers', employees', agents', third party suppliers' or licensors')
                    liability for death or personal injury arising from Our negligence, or fraud or
                    fraudulent misrepresentation, or any other liability that cannot be excluded or
                    limited by applicable law.

                    3. ARBITRATION MAY NOT APPLY TO YOU. IF YOU ARE A RESIDENT OF THE
                    UNITED KINGDOM AND SUBJECT TO THE ALTERNATIVE DISPUTE
                    RESOLUTION DIRECTIVE (2013/11/EU) AND THE ONLINE DISPUTE
                    RESOLUTION REGULATION (EU 524/2013) (AND ANY IMPLEMENTING
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                   32/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 34 of 42
                                                        6-2 Filed
                    REGULATIONS IN EACH MEMBER STATE OF THE EU), THE AGREEMENT TO
                    ARBITRATE IN SECTION 21 WILL NOT APPLY TO YOU BUT THE PROVISIONS
                    OF SECTION 21.8 (JUDICIAL FORUM FOR LEGAL DISPUTES) WILL APPLY,
                    EXCEPT AS OTHERWISE REQUIRED BY LAW. PLEASE READ SECTION 21.8
                    CAREFULLY. The European Commission Online Dispute Resolution Platform is
                    available at the following link ODR Platform.

                    4. No Prejudice to Consumer Law. As a consumer, You will beneﬁt from any
                    mandatory provisions of the law of the country in which You are a resident.
                    Nothing in these terms and conditions, including, without limitation, Section 21,
                    aﬀects Your rights as a consumer to rely on such mandatory provisions of local
                    law.

                    5. Local Jurisdiction. The local law of Your jurisdiction may entitle You to have a
                    dispute relating to this Agreement heard by Your local courts, regardless of the
                    terms of Section 21, in which We agree that all disputes not subject to the terms
                    of Section 21 will be heard in courts located in Los Angeles, California, USA.
                    This Agreement does not limit any such rights that You have that apply
                    regardless of the terms of an agreement that You have entered into. But by
                    entering into this Agreement or otherwise, Grindr does not consent to the
                    jurisdiction of any courts other than those referenced in Section 21 and reserves
                    the right to contest that it is not subject to the jurisdiction of any other court.

           2. EUROPEAN UNION. The following terms apply to You, and supersede conﬂicting
           terms in this Agreement, if You are an EU resident to the extent required by applicable
           law.

                    1. Cancellation within 14-day cancellation period. You have the right to cancel
                    Your Grindr Premium Services within fourteen (14) days without giving any
                    reason. The cancellation period will expire after fourteen (14) days from Your
                    purchase of the Grindr Premium Services. If You have beneﬁtted from a free
                    trial, the cancellation period will expire fourteen (14) days from the beginning of
                    Your free trial. To exercise the right to cancel Your Grindr Premium Services
                    during the fourteen (14) day cancellation period, You must inform Us at
                    help@grindr.com of Your decision to cancel by a clear statement. You may use
                    the Model Withdrawal Form found in Annex I(B) of the Directive on Consumer
                    Rights. We will communicate to You an acknowledgment of receipt of such

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                       33/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 35 of 42
                                                        6-2 Filed
                    cancellation by email without delay. To meet the cancellation deadline, it is
                    suﬃcient for You to send Your communication concerning Your exercise of the
                    right to cancel before the cancellation period has expired. There are no separate
                    cancellation fees but there are no refunds except as provided herein. We will
                    refund You a pro-rata amount of the Premium fee for the unused period of Your
                    Premium Services. You will still be required to pay a Premium Service fee for the
                    period of Your Premium Services until You communicated to Us Your
                    cancellation, (excluding any free trial period where no payment was taken) and
                    We will therefore not refund You for that portion of Your Premium Services. We
                    will make the refund without undue delay and not later than fourteen (14) days
                    after the day on which We are informed about Your decision to cancel Your
                    Premium Services. We will issue the refund using the same means of payment
                    as You used for the initial transaction, unless You have expressly agreed
                    otherwise.

                    2. Exceptions to Liability Limitations. Nothing in this Agreement excludes or
                    limits Grindr’s (or its aﬃliated companies’, contractors’, subcontractors’,
                    directors’, oﬃcers’, employees’, agents’, third party suppliers’ or licensors’)
                    liability to the extent that it cannot be excluded or limited by applicable law.

                    3. ARBITRATION MAY NOT APPLY TO YOU. IF YOU ARE A RESIDENT OF THE
                    EUROPEAN UNION AND SUBJECT TO THE ALTERNATIVE DISPUTE
                    RESOLUTION DIRECTIVE (2013/11/EU) AND THE ONLINE DISPUTE
                    RESOLUTION REGULATION (EU 524/2013) (AND ANY IMPLEMENTING
                    REGULATIONS IN EACH MEMBER STATE OF THE EU), THE AGREEMENT TO
                    ARBITRATE IN SECTION 21 WILL NOT APPLY TO YOU BUT THE PROVISIONS
                    OF SECTION 21.8 (JUDICIAL FORUM FOR LEGAL DISPUTES) WILL APPLY,
                    EXCEPT AS OTHERWISE REQUIRED BY LAW. PLEASE READ SECTION 21.8
                    CAREFULLY. The European Commission Online Dispute Resolution Platform is
                    available at the following link ODR Platform.

                    4. No Prejudice to Consumer Law. As a consumer, You will beneﬁt from any
                    mandatory provisions of the law of the country in which You are resident.
                    Nothing in these terms and conditions, including, without limitation, Section 21,
                    aﬀects Your rights as a consumer to rely on such mandatory provisions of local
                    law.

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                    34/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 36 of 42
                                                        6-2 Filed
                    5. Local Jurisdiction. The local law of Your jurisdiction may entitle You to have a
                    dispute relating to this Agreement heard by Your local courts, regardless of the
                    terms of Section 21, in which We agree that all disputes not subject to the terms
                    of Section 21 will be heard in courts located in Los Angeles, California, USA.
                    This Agreement does not limit any such rights that You have that apply
                    regardless of the terms of an agreement that You have entered into. But by
                    entering into this Agreement or otherwise, Grindr does not consent to the
                    jurisdiction of any courts other than those referenced in Section 21 and reserves
                    the right to contest that it is not subject to the jurisdiction of any other court.

           3. SPAIN. In addition to the terms set forth above for EU residents, and superseding
           conﬂicting terms in this Agreement, the following terms apply to You if You are a
           Spanish resident to the extent required by applicable law:

                    1. Language. The Spanish version of this Agreement will control.

                    2. Modiﬁcations. Grindr will inform You of any relevant modiﬁcation of the
                    Services and/or Guidelines as well as of any changes to these terms and
                    conditions.

                    3. Renewals. Grindr (either directly or through an App Store) will provide You
                    advance notice of the renewal date of the Premium Services subscription and of
                    the trial subscription before charging your credit or debit card.

                    4. Moral Rights. Your moral rights over Your User Content will not be assigned
                    or waived.

           4. PORTUGAL. In addition to the terms set forth above for EU residents, the following
           terms apply to You, and supersede conﬂicting terms in this Agreement, if You are a
           Portuguese resident to the extent required by applicable law:

                    1. Language. The Portuguese version of this Agreement will control.

                    2. Modiﬁcations. Grindr will inform You of any relevant modiﬁcation of the
                    Services and/or Guidelines as well as of any changes to these terms and
                    conditions.

                    3. Renewals. Grindr (either directly or through an App Store) will provide You
                    advance notice of the renewal date of the Premium Services subscription and of
                    the trial subscription before charging your credit or debit card.

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                       35/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 37 of 42
                                                        6-2 Filed
                    4. Moral Rights. Your moral rights over Your User Content will not be assigned
                    or waived.

           5. GERMANY. The following terms apply to You, and supersede conﬂicting terms in
           this Agreement, if You are a German resident to the extent required by applicable law:

                    1. Consent to Deletion of Data. You understand that through Your use of the
                    Grindr Services, You consent to the deletion of Your data, (e.g. Your chat
                    messages) to other users as soon as they are delivered.

                    2. Liability Limitations. The following applies in lieu of any conﬂicting or
                    inconsistent language in the Terms:
                                         1. Wir sind ausschließlich wie folgt haftbar: Wir haften unbeschränkt
                                         gemäß den gesetzlichen Bestimmungen (i) für Schäden die aus der
                                         Verletzung von Leben, Körper oder Gesundheit entstehen; (ii) bei
                                         Vorsatz; (iii) bei grober Fahrlässigkeit; und (iv) gemäß dem
                                         Produkthaftungsgesetz. Ohne dass dies das Vorstehende
                                         einschränkt haften wir für leichte Fahrlässigkeit nur im Falle der
                                         Verletzung einer „wesentlichen“ Pﬂicht aus diesem Vertrag.
                                         „Wesentliche“ Pﬂichten in diesem Sinne sind Pﬂichten, die für die
                                         Erfüllung des Vertrags nötig sind, deren Verletzung die Erreichung
                                         des Vertragszwecks in Frage stellen würde, und auf deren
                                         Einhaltung Du daher regelmäßig vertrauen darfst. In diesen Fällen ist
                                         die Haftung beschränkt auf vertragstypische und vorhersehbare
                                         Schäden; in sonstigen Fällen besteht keine Haftung für leichte
                                         Fahrlässigkeit.

                                         2. Soweit die Haftung von Grindr nach den vorstehenden
                                         Vorschriften ausgeschlossen oder beschränkt ist, gilt dies auch für
                                         die Haftung von Grindr für seine gesetzlichen Vertreter, Mitarbeiter
                                         und Erfüllungsgehilfen.

                                         3. Diese Haftungsbegrenzungen bleibt über das Ende des
                                         Vertragsverhältnisses mit Dir und Grindr sowie über die Dauer
                                         Deiner Nutzung der Grindr Services hinaus wirksam.

                    3. Price Increases. Notwithstanding Section 6, we will only increase prices and
                    modify the Service as permitted by German law.

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                           36/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 38 of 42
                                                        6-2 Filed
                    4. No Indemnity. Section 17 does not apply to You.

                    5. Termination. Grindr may only terminate Your account if You breach this
                    Agreement or violate the law. Grindr will issue any refunds required by German
                    law in the event of termination. We will issue the refund using the same means
                    of payment as You used for the initial transaction, unless You have expressly
                    agreed otherwise.

                    6. Moral Rights. Your moral rights over Your User Content will not be assigned
                    or waived.

           6. CANADA. The following terms apply to You, and supersede conﬂicting terms in this
           Agreement, if You are a Canadian resident to the extent required by applicable law:

                    1. Dispute Resolution. Sections 3-21.7 (Arbitration) and/or 21.11 (Class Action
                    Waiver) will not apply to You if any such provision is unenforceable under the
                    laws of Your Province of residence. Section 21.8 will continue to apply in all
                    such cases.

                    2. Cancellation Rights. Residents of certain Provinces may have the right to
                    cancel Premium Services as required by local law. Grindr will honor such
                    cancellation rights.

           7. AUSTRALIA. The following terms apply to You, and supersede conﬂicting terms in
           this Agreement, if You are an Australian resident to the extent required by applicable
           law:

                    1. Transmission of Personal Information Overseas. In consenting to the transfer
                    to and processing of Your data in the United States of America and any other
                    jurisdiction throughout the world, You acknowledge that other jurisdictions
                    (including the United States of America) may not have privacy protections
                    equivalent to the Privacy Act 1988 (Cth). You may not have a remedy against
                    Grindr as neither the Australian Privacy Principle 8.1 nor Section 16C of the
                    Privacy Act will apply.

                    2. Reverse Engineering. The restriction on the modiﬁcation, disassembly,
                    decompilation or reverse engineering of the Grindr Services is subject to Your
                    rights under Part III Div 4A (“Acts not constituting infringement of copyright in
                    computer programs”) of the Copyright Act 1968 (Cth).

ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                     37/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 39 of 42
                                                        6-2 Filed
                    3. Consumer Guarantees. Grindr’s liability for failure to comply with any
                    applicable consumer guarantee arising under Part 3-2 Div 1 of the Australian
                    Consumer Law is limited to:
                                         1. in the case of goods supplied to You, the replacement of the
                                         goods or the supply of equivalent goods (or the payment of the cost
                                         to You of the replacement or supply), or the repair of the goods (or
                                         the payment of the cost to You of the repair); and

                                         2. in the case of services supplied to You, the supply of the services
                                         again or the payment of the cost to You of having the services
                                         supplied again.

           8. ARGENTINA. The following terms apply to You, and supersede conﬂicting terms in
           this Agreement, if You are an Argentine resident to the extent required by applicable
           law:
                               1. Cancellation Within 10-day Cancellation Period. You have the right to
                               cancel Your Grindr Premium Services within ten (10) days without giving
                               any reason. The cancellation period will expire after ten (10) days from
                               Your purchase of the Grindr Premium Services. If You have beneﬁtted
                               from a free trial, the cancellation period will expire ten (10) days from the
                               beginning of Your free trial. To exercise the right to cancel Your Grindr
                               Premium Services during the ten (10) day cancellation period, You must
                               inform Us at help@grindr.com of Your decision to cancel by a clear
                               statement. We will communicate to You an acknowledgment of receipt of
                               such cancellation by email without delay. To meet the cancellation
                               deadline, it is suﬃcient for You to send Your communication concerning
                               Your exercise of the right to cancel before the cancellation period has
                               expired. There are no separate cancellation fees but there are no refunds
                               except as provided herein. We will refund You a pro-rata amount of the
                               Premium Services fee for the unused period of Your Premium Services.
                               You will still be required to pay a Premium Service fee for the period of
                               Your Premium Services until You communicated to Us Your cancellation
                               (excluding any free trial period where no payment was taken), and We will
                               therefore not refund You for that portion of Your Premium Services. We will
                               make the refund without undue delay. We will issue the refund using the


ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                         38/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 40 of 42
                                                        6-2 Filed
                               same means of payment as You used for the initial transaction, unless You
                               have expressly agreed otherwise.

                               2. Notice and Takedown Policy. If You are a resident of Argentina, the
                               notice and takedown policy in section 22 will not apply to You. Instead, in
                               case You believe that any content hosted on any Grindr Service produces
                               damage to You and could be considered as manifestly illegal, then You
                               may submit a notiﬁcation to Grindr indicating the content in question and
                               providing documentation that proves Your identity as well as detailing the
                               damage caused by the content. Grindr will analyze the claim and if the
                               content is manifestly illegal (i.e. child pornography, data that facilities the
                               commission of a crime, crime or racism references, etc.), then Grindr will
                               proceed with its takedown. Any other content that causes damage but
                               cannot be considered as manifestly illegal shall not be taken down by
                               Grindr unless You provide a judicial notiﬁcation ordering the takedown of
                               the content in question. Notiﬁcations of any sort for these purposes shall
                               be delivered to legal@grindr.com.

           9. BRAZIL. The following terms apply to You, and supersede conﬂicting terms in this
           Agreement, if You are a Brazilian resident to the extent required by applicable law:
                               1. Right of Regret. You have the right to cancel Your Grindr Services within
                               seven (7) calendar days without giving any reason. The cancellation period
                               will expire after seven (7) calendar days from Your purchase of the Grindr
                               Services. To exercise the right to cancel Your Grindr Services during the
                               seven (7) day cancellation period, You must inform Us at legal@grindr.com
                               of Your decision to cancel by a clear statement. We will communicate to
                               You an acknowledgment of receipt of such cancellation by email without
                               delay. To meet the cancellation deadline, it is suﬃcient for You to send
                               Your communication concerning Your exercise of the right to cancel
                               before the cancellation period has expired. We will refund any and all
                               amount paid by You. We will make the refund without undue delay and
                               within the shortest timeframe possible after the day on which We are
                               informed about Your decision to cancel. We will issue the refund using the
                               same means of payment as You used for the initial transaction, unless You
                               have expressly agreed otherwise.


ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                         39/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 41 of 42
                                                        6-2 Filed
                               2. Arbitration Will Not Apply to You. Any dispute procedure deriving from
                               this Agreement will be resolved by a competent Court of the relevant
                               User’s address.

                               3. Notice to Remove Sensitive or Private Content. In case of any
                               unauthorized disclosure of Your images, videos, pictures or any other
                               material of Yours containing nudity or sexual private content, Grindr
                               undertakes to take all necessary measures, to the extent applicable to Our
                               technical services, in order to remove the referred content in a diligent
                               manner and in the shortest timeframe possible, provided that You notify
                               Us of the relevant infringement by identifying and specifying the
                               infringing content. Also, in the event You are exposed to inaccurate,
                               oﬀensive, indecent or objectionable content of other Users, You may
                               notify Us of such content, so that We may take the appropriate measures
                               in order to remove it, to the extent applicable.

                               4. Application of Brazilian Law. You and We agree that Brazilian Law will
                               also apply to this Agreement, especially with respect to rights of privacy,
                               protection of personal data, and secrecy of private communications and
                               of logs. You and We agree to comply with all applicable Brazilian law.

                               5. Retention of Records of Your Account. We will keep the application logs
                               under conﬁdentiality, in a controlled and safe environment, for six (6)
                               months from Your subscription date, pursuant to applicable Brazilian Law.
                               We reserve the right to disclose the application logs and/or any other
                               records of your account, including private communications, in order to
                               comply with court orders.

                               6. Charge of Fees. Anytime that We decide to charge You for a portion or
                               for the whole of Grindr Services, a message will be displayed on Your
                               mobile screen, so that You may either (i) approve the relevant service and
                               corresponding fees, in which case You will be requested to provide Your
                               credit card details; or (ii) deny the relevant service and continue using the
                               portion of the Grindr Services that is free of charge.

                               7. Limitation of Liability. The provisions related to limitation of liability
                               established under this Agreement may, as a general rule, not apply to You,
                               as the obligation to indemnify is a rule of public order in Brazil. You and
ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                            40/41
2/6/2020                                           20191230-TOS
                       Case 7:20-cv-00875-KMK Document          (2).html06/22/20 Page 42 of 42
                                                        6-2 Filed
                               We are aware that Brazilian law does not allow indemniﬁcation for indirect
                               damages, but solely the eﬀective losses and the loss of proﬁts directly
                               and immediately caused by it.

                               8. Statute of Limitations for Your Claims. The provisions of this Agreement
                               related to statute of limitations may not apply to You, if the applicable
                               Brazilian law establishes a diﬀerent or speciﬁc statute of limitations for a
                               certain claim. In this case, You will be subject to the speciﬁc statute of
                               limitations stipulated under the applicable Brazilian law.

                               9. Modiﬁcations to this Agreement. We reserve the right to modify, at Our
                               sole discretion, any of the provisions contemplated in this Agreement at
                               any time and for any reason whatsoever, regardless of Your previous
                               approval. You will be notiﬁed of such modiﬁcations.


Eﬀective Date: The earlier of December 31, 2019, or user acceptance.




ﬁle:///Users/ianday/Downloads/20191230-TOS (2).html                                                         41/41
